IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY JOHN JACKSON, Civil No. 3:18-cv-2011
Plaintiff : (Judge Mariani)
Vv. .
SERGEANT HERRON, ef al.,
Defendants
MEMORANDUM
l. Background
Plaintiff Troy John Jackson (‘Plaintiff’), an inmate housed at the Greene State
Correctional Institution in Waynesburg, Pennsylvania, (“SCI-Greene’), initiated the instant
action pursuant to 42 U.S.C. § 1983 against several employees of the Pennsylvania
Department of Corrections. (Doc. 1). The matter is proceeding via an amended complaint.
(Doc. 16). The allegations of the amended complaint pertain to two separate suicide
attempts and a verbal assault. (/d.).
Presently pending before the Court is Plaintiff's second motion to appoint counsel.
(Doc. 67). For the following reasons, the motion will be denied without prejudice.
ll. Discussion
Although prisoners have no constitutional or statutory right to appointment of counsel
in a civil case, the Court has discretion “to request an attorney to represent any person

unable to afford counsel.” 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-
57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.
Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third
Circuit has stated that the appointment of counsel for an indigent litigant should be made
when circumstances indicate “the likelihood of substantial prejudice to him resulting, for
example, from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“orecious commodity” of volunteer counsel is whether the case has some arguable merit in
fact or law. Montgomery, 294 F.3d at 499. If a plaintiff overcomes this threshold hurdle,
other factors to be examined are:

(1) the plaintiffs ability to present his or her own case;

) the difficulty of the particular legal issues;
(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation;

(4) the plaintiff's capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses.

Id. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other
factors to be taken into consideration: (1) the court's willingness to aid the indigent party in
presenting his or her own case; and (2) the available supply of lawyers willing to accept

section 1915(e) requests within the relevant geographic area. See Gordon v. Gonzalez,

2
232 F. App’x 153 (3d Cir. 2007).

On May 21, 2019, the Court previously denied a similar motion for appointment of
counsel filed by Plaintiff. (See Docs. 9, 49, 50). Since the entry of that Order, Plaintiff has
continued to demonstrate a reasonable ability to litigate this action pro se. Furthermore, his
latest motion fails to set forth sufficient special circumstances or factors which would
warrant the appointment of counsel. See Tabron, 6 F.3d at 153, 155-57. Plaintiff bases his
motion on the inability to afford counsel, the alleged complexity of the case, limited access
to the law library, and limited knowledge of the law. (Doc. 67). However, in his pleadings,
Plaintiff demonstrates the ability to properly and forcefully prosecute his claims. Despite
Plaintiff's incarceration, investigation of the facts is not beyond his capabilities and he is
intimately familiar with the facts of his case. Moreover, the Court notes that it does not have
a large group of attorneys who would represent this action in a pro bono capacity.

Based on the foregoing, it does not appear that Plaintiff will suffer prejudice if forced
to prosecute this case on his own. The Court's duty to construe pro se pleadings liberally,
Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d Cir. 1985),
coupled with Plaintiff's apparent ability to litigate this action, militate against the appointment
of counsel. Accordingly, the motion for appointment of counsel will be denied, however the
denial will be without prejudice. As the Court in Tabron stated:

[Alppointment of counsel under § 1915(d) may be made at any point in the
litigation and may be made by the district court sua sponte ... even if it does

3
not appear until trial (or immediately before trial) that an indigent litigant is not
capable of trying his or her case, the district court should consider
appointment of counsel at that point.

Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the
need for counsel, the matter may be reconsidered either sua sponte or upon motion of

Plaintiff.

A separate Order shall issue.

 

Date: December] , 2019

 

Robert B-Mériani
United States District Judge
